DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).  

Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities: “said” should be inserted after “each” at line 4 and at line 5.  Appropriate correction is required.

Election/Restriction
The restriction requirement between the subject matter of instant claim 1 and instant claim 2 (see restriction requirement made in parent application 14/266,820) is withdrawn in that instant specification is not considered to disclose the subject matter of instant claim 1 and instant claim 2 to be separate species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 at line 3, the location of the protecting layer is not clearly define when reciting “outside of the adhesion layer”.

Claim 2 at line 4, the location of the two protecting layers is not clearly defined when reciting “located at outside of each adhesion layer”. 

Claim 2 at line 8, the antecedent of “the protecting layer” is not clearly defined in that the claim previously recites two such layers.

Claim 2 at line 8 and at line 9, the antecedent of “the adhering surface” is not clearly defined in that the claim previously recites two adhering surfaces.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bartholomeusz (WO 2006/110489).

Claims 1-2, Bartholomeusz teaches a method for fabricating microfluidic structures (pg3 ¶2), comprising: 
●providing a double-sided tape, wherein the double-sided tape comprises an adhesion layer (adhesive + film 100 [i.e. intermediate layer]) and at least one protecting layer 110 (i.e. protecting layer 110 is over the adhesive which protects the adhesive) outside of the adhesion layer (i.e. on a surface other than that in contact with film 100), and the adhesion layer comprises at least one adhering surface (pg10 – ¶4 to p12 ¶4); 	
●forming patterned-microfluidic channels on the adhesion layer via a mobile-knife-mold having 34 on mold-holder-mounter 36 (p7 ¶3) with pre-determined patterns 104 (i.e. several concave and convex area = patterns; Figs11-12; pg4 ¶11; pg10 – ¶4 to p12 ¶4);
●removing protecting layer 110 for exposing the adhering surface (pg10 – ¶4 to p12 ¶4); and
●adhering substrate 170 to the adhering surface (pg10 – ¶4 to p12 ¶4).  
Further for claim 2, Bartholomeusz teaches an application tape (i.e. web plus adhesive = a tape) applied to the cut adhesion layer with the web being a protecting layer in that it is over the adhesive which protects the adhesive (pg17 L30-33; p12 ¶2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571)272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745